Citation Nr: 1508662	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for esophageal cancer.

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to June 1969.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 RO decision.  The Veteran and his wife presented sworn testimony in support of his appeal during a July 2014 hearing before the undersigned Veterans Law Judge.  

In October 2014, the Board requested an informed medical opinion as to the complex medical questions raised by this case.  In December 2014, an opinion authored by a VA physician with particular expertise in these matters was received.  The Veteran and his representative were provided with a copy of this opinion the same month.  The Veteran's representative submitted additional written argument in support of the appeal in February 2015.  See 38 C.F.R. § 20.903.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's esophageal cancer is related to service, to include herbicide and asbestos exposure during service.

2.  The evidence of record does not show that the Veteran's chronic bronchitis is related to service, to include herbicide and asbestos exposure during service.


CONCLUSIONS OF LAW

1.  Service connection for esophageal cancer is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for chronic bronchitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends both esophageal cancer and chronic bronchitis had their origin in service, either as related to asbestos exposure during service, or as related to herbicide exposure in Vietnam, or as due to a combination of both asbestos and herbicides, or as otherwise related to service.  He is seeking service connection for both diseases.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decision by letter dated in June 2010 to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the July 2014 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, private medical records, a pertinent VA examination report, and a medical opinion provided by a physician with the Veterans Health Administration.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Governing laws and regulations

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  Cancers affecting the lung, bronchus, larynx, or trachea are covered by the presumption, and certain defined types of soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Esophageal cancer is not specifically covered by the presumption, however.  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

The Court of Appeals for Veterans Claims (court) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (emphasis added); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1999) (finding that the "Radiation Compensation Act does not, however, preclude or authorize the VA to preclude the veteran from proving actual direct causation if the veteran is able to do so").  A medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate for rating purposes.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.") 

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease). 

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Analysis

The Veteran served in Vietnam for twelve months during the time period when herbicides were in use for warfare purposes.  He is therefore presumed under law to have been exposed to herbicides such as Agent Orange during his active service.  The VA has also conceded that he was exposed to asbestos during the course of his duties as a turret maintenance specialist.  However, as set forth above, neither of his claimed diseases is presumed under law to have been caused by herbicide exposure, or medically-acknowledged by VA experts to be linked to asbestos.  

The Veteran was diagnosed with esophageal cancer in 2004.  Thankfully, recent medical records show that his cancer treatment was successful and he has now been cancer-free for more than eight years.  He carries a diagnosis of chronic bronchitis from his primary care physician, and recent VA pulmonary function testing was interpreted as showing chronic obstructive pulmonary disease (COPD).  

The Veteran's surgeon has submitted a statement suggesting that the Veteran's esophageal cancer may be related to herbicide exposure.  

The Veteran's primary care physician has submitted a statement to the effect that because the Veteran is not a smoker, and has no other apparent cause for his respiratory condition, herbicides in Vietnam must have played a role in his chronic bronchitis.  This opinion is flawed because the physician does not take into consideration the Veteran's smoking history, which according to his own report during a 2009 VA physical examination, involved smoking approximately 3/4 of a pack a day for about ten years between 1959 and 1969.  

Additionally, a VA medical opinion was obtained, however, the resulting opinion is inadequate for our purposes because the Certified Nurse Practitioner who rendered the opinion essentially relied upon the lack of a statistical correlation in the National Academy of Sciences reports on the subject.  

Because of the inconclusivity of the record as to the etiology of the two diseases at issue, the Board obtained an informed medical opinion from a physician with expertise in environmental medicine.  38 C.F.R. § 20.901(a).  In a written statement dated in December 2014, the physician indicated she had reviewed the Veteran's medical records and his claims file thoroughly.  She concluded that there is a less than 50 percent probability that the Veteran's esophageal cancer and bronchitis/COPD are due to asbestos and/or herbicide exposures in service or otherwise due to service.  She provided the following explanations for her conclusions (in pertinent part):  

	Adenocarcinoma of the Esophagus

Turning our attention toward the known risk factors for adenocarcinoma of the esophagus, there are several.  The most important risk factor is the development of Barrett's esophagus caused by chronic [gastroesophageal reflux disease].  Smoking, alcohol use, obesity, acid hypersecretory states (such as Zollinger-Ellison syndrome) are also fairly well established risk factors.  Additionally, there is some suggestion that infection with helicobacter pylori may be implicated in the development of adenocarcinoma of the esophagus.  Lastly, some genetic predisposition has also been suggested.  

In my literature review of the topic I do not find evidence that exposure to Agent orange is a risk factor for developing chronic adenocarcinoma of the esophagus, and it is not included as a presumptive diagnosis in the National Academy of Sciences meta-analysis (to be discussed further later).  

Investigating the risk factors this Veteran has for adenocarcinoma of the esophagus, as with the chronic cough, it is likely multifactorial.  The most glaring risk factor, however, is the finding on endoscopy and biopsy of Barrett's esophagus.  Barrett's esophagus is considered a pre-malignant condition and is directly the result of chronic and/or poorly controlled reflux of acid into the esophagus where, over time, the chronic insult causes malignant transformation of the cells in the esophagus.  This is likely the most significant cause of his cancer.  Also a contributing insult may be his smoking history, though, as discussed [below], this Veteran's smoking history is not impressive, nevertheless, it cannot be totally ignored.  Additionally, at the time the Veteran was diagnosed with the cancer, records indicate that he was obese, weighing over 250 lbs., which is also a risk factor for adenocarcinoma of the esophagus (likely through the [reflux disease] that obesity is known to cause.) 

	Chronic bronchitis/chronic cough

In my literature review of the topic I do not find new convincing evidence that exposure to Agent orange is a risk factor for developing chronic bronchitis or a chronic cough decades later, and it is not included as a presumptive diagnosis in the National Academy of Sciences meta-analysis (to be discussed further later).  The effect of asbestos on the lungs, however, is well known and there are certainly specific changes that occur in the lungs over time, interstitial changes and pleural plaques.  A chronic cough could be attributed to this IN THE PRESENCE of those findings.  This Veteran, however, does not have evidence of those characteristic changes on his [chest X-rays] or on chest [computed tomography scans], and he has not been diagnosed with asbestosis by any of his physicians.  Therefore, as he does not have evidence of asbestosis, his chronic cough is not due to asbestos exposure.  

Investigating the risk factors for chronic bronchitis/chronic cough that the Veteran DOES have, I find for this Veteran it is likely multifactorial.  Importantly, he does have a smoking history, albeit not an impressive one.  A progress note from his physician on 9/1/2009 states, "non-smoker, Quit in 1969.  He was a 3/4 pack a day smoker for 10 years."  Despite the relatively short time period that he smoked, unfortunately, he is still at somewhat increased risk for developing at least mild lung disease.  His [pulmonary function test] from 1/2009 was interpreted as "minimal small airway disease" with some improvement with albuterol.  This is consistent with a mild OBSTRUCTIVE process, not a restrictive process such as asbestosis would cause.  A second condition that likely contributes more to his chronic cough is his chronic and persistent [gastroesophageal reflux disease].  This is a very well known, though often overlooked, cause of a chronic cough.  Interestingly, in the available documentation I do not find complaints of this chronic cough until AFTER the Veteran's treatment for the esophageal cancer, which would highly suggest that that treatment itself played a role in the development of his chronic cough, likely through a worsening of the [reflux disease] after removal of part of the esophagus.  Careful scrutiny of the documentation indicates his [reflux] symptoms are very persistent and seemingly refractory to medical treatment after the surgery.  During an Agent Orange Registry examination in 1/2010, it was noted, "He is complaining of a chronic cough SINCE SURGICAL INTERVENTION and has discussed this with [his primary care provider].    

In summary, after reviewing the available medical evidence, it is clear that this Veteran has dealt with chronic [reflux disease], whether symptomatic or not, for many years-long enough to cause changes consistent with Barrett's esophagus, which then progressed to adenocarcinoma, as it is known to do.  Additionally, the surgical shortening of the esophagus and manipulation of the anatomy likely led to a post-surgical worsening of the [reflux disease], per the documentation, at which point the Veteran then began complaining of a chronic cough.  As mentioned above, [reflux disease] is a common but commonly overlooked cause for a chronic cough, and it is my opinion, after careful review of the record, that it is the likely cause of his cough.  

Therefore, as this Veteran has very apparent and reasonable explanations for both of his claimed conditions, as laid out above, and the fact that I find no significant evidence of a link to asbestos exposure or Agent Orange exposure causing either of these conditions, I have come to the above opinion that his claimed conditions are NOT likely due to the possible exposures, and NOT likely otherwise due to service.  

The expert physician also provided a discussion of the findings of the National Academy of Sciences regarding diseases which are likely to have been caused by herbicide exposure in Vietnam, and reiterated her own conclusions that the Veteran's diseases were more likely caused by the "very reasonable and well accepted pathophysiologic explanations" she had provided in her extensive report, and repeated above.  

As set forth above, the Veteran does not have a disease associated with herbicide exposure.  Thus, the presumption under VA law that such disease was caused by herbicide exposure is not available to him.  Notwithstanding, a Veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the holding of Combee is applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, however, a well-informed and well-explained medical opinion is to the effect that neither the Veteran's esophageal cancer nor his chronic bronchitis was caused by herbicide exposure.  Although a private medical opinion is to the effect that the Veteran's cancer may be related to herbicides, and another opinion is that herbicide exposure must have played a role in his bronchitis, these opinions are vague and unsupported when compared to the well-supported, well-researched, and well-explained VA opinion.  We therefore accord greater probative weight to the VA opinion and we find that direct causation, as envisioned by Combee and McCartt, is not shown is this case.  

Similarly, although the Veteran was likely exposed to some level of asbestos during the course of his military duties, the evidence does not show that asbestos played a role in either of the diseases at issue here.  The VA examiner's explanation that absent evidence of asbestosis, asbestos exposure was not a contributing factor in the development of either disease is persuasive.  

The Veteran's representative has cited to Board decisions in other appeals granting claims such as these.  However, Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303.  Each case is decided on its specific facts.  Here, neither disease was shown during service, or for many years after the Veteran's service; neither disease is subject to a legal presumption of service connection; and no other link to service has been shown.  In short, the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for esophageal cancer or chronic bronchitis.  The appeal must be denied.  

ORDER

Service connection for esophageal cancer is denied.

Service connection for chronic bronchitis is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


